Citation Nr: 0906564	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-27 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The Veteran had active service from November 1961 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  This decision was issued to the 
Veteran and his service representative in August 2002.  

In July 2004, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

The Veteran contends that his current prostate cancer is due 
to in-service herbicide exposure while serving in the waters 
offshore of Vietnam.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
reversing a Board decision which denied service connection 
for disabilities claimed as a result of exposure to 
herbicides.  VA disagreed with Haas and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  

In May 2008, the Federal Circuit reversed the Court's earlier 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, 525 
F.3d. 1168 (Fed.Cir.2008) cert. denied --- U.S. ----, 77 
U.S.L.W. 3267 (Jan. 21, 2009).  VA's Office of General 
Counsel advised the Board that, because the Court concluded 
in Ribaudo v. Nicholson, 21 Vet. App. 137, 146-47 (2007), 
that all claims at VA subject to the original Haas stay will 
remain stayed until mandate issues in the Federal Circuit's 
decision in Haas, such claims should not be adjudicated until 
mandate issues at the Federal Circuit.  Accordingly, the 
Veteran's claim of service connection for prostate cancer as 
due to herbicide exposure was stayed.  Because VA's Office of 
General Counsel recently advised the Board that, as the Haas 
litigation has concluded, VA may proceed to adjudicate claims 
previously subject to the Haas stay, the Board will proceed 
to adjudicate this appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service personnel records do not show that 
his service included in-country duty or visitation in 
Vietnam; however, because the Veteran's assertion of 
visitation in Vietnam has been corroborated, his in-service 
herbicide exposure is presumed.

3.  The Veteran's current prostate cancer, first shown many 
years after service, was caused or aggravated by in-service 
herbicide exposure.



CONCLUSION OF LAW

Prostate cancer was caused by in-service herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in April 2002, June 2004 and in June 2005, 
VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his prostate cancer to 
active service, evidence documenting his claimed in-country 
service in Vietnam, and noted other types of evidence the 
Veteran could submit in support of his claim.  The Veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below, the evidence supports granting 
service connection for prostate cancer as secondary to 
herbicide exposure.  Thus, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in May 2006, as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board finds that VA met its duty to notify the 
appellant of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim of service connection for 
prostate cancer is being granted in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
Veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided a VA examination for prostate cancer.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

The Veteran contends that, while on active service in the 
waters offshore of Vietnam, he was exposed to herbicides 
which caused his subsequent prostate cancer.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, including cancer, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Prostate cancer is 
among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

A review of the Veteran's service treatment records indicates 
that he was not treated for prostate cancer during active 
service.  The Veteran denied any relevant medical history at 
his enlistment physical examination in October 1961 and 
clinical evaluation was normal except for a wrist laceration 
and defective vision.  Clinical evaluation also was normal at 
his separation physical examination in August 1965.

The Veteran's DD Form 214 shows that he was awarded the Armed 
Forces Expeditionary Medal (Vietnam).  He completed "Field 
Medical Service School" in August 1962 and his principal 
duties were as a deck hand.  His last duty assignment and 
major command was U.S.S. PARSONS (DD-949).

The Veteran's service personnel records show that he reported 
aboard U.S.S. PARSONS (DD-949) on May 7, 1963, and 
transferred off of this ship on August 17, 1965.  In December 
1964, he received the Armed Forces Expeditionary Medal "for 
Vietnam Area of Operations by virtue of service on board 
USS PARSONS (DD 949)" from September 19 to October 24, 1964.

The post-service medical evidence shows that, in response to 
a request from the RO for documentation of the Veteran's 
claimed in-service herbicide exposure, the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, notified VA in 
May 2002 that no such records existed.  NPRC also verified 
that the Veteran's Vietnam service dates aboard U.S.S. 
PARSONS were from September 18 to October 24, 1964, 
December 13 to 15, 1964, and December 18 to 23, 1964.

A review of the Veteran's post-service medical records shows 
that, following private outpatient treatment in October 2001, 
the diagnosis was stage 2 prostate cancer.  The Veteran had 
several cycles of chemotherapy in 2001 to treat his prostate 
cancer and also had a radical prostatectomy in November 2001.  
In December 2001, the diagnoses included stage 3 prostate 
cancer.  A private computerized tomography (CT) scan of the 
pelvis in January 2002 showed prostatectomy without 
radiographic evidence of residual malignancy or metastasis.  
His prostate-specific antigen was 0.6 in February 2002.  
Following private outpatient treatment that same month, the 
Veteran's diagnoses included stage IV prostate cancer.  In 
March 2002, the assessment was adenocarcinoma of the 
prostate, Gleason 7, stage PT3b, status-post neoadjuvant 
chemotherapy and radical prostatectomy with positive surgical 
margins, positive pelvic lymph nodes, right external iliac 
lymph node, and proximal obturator lymph node.

On VA examination in June 2002, the Veteran complained of 
impotence and incontinence with control on occasions since a 
radical prostatectomy to treat his prostate cancer.  He 
reported serving in Vietnam "for almost four years and was 
exposed to Agent Orange."  The Veteran's chemotherapy 
treatment was noted.  The diagnosis was prostatic carcinoma 
"induced by Agent Orange with nodal spread."

In statements on a September 2002 VA Form 21-4138, the 
Veteran contended that, prior to reporting aboard U.S.S. 
PARSONS in March 1963, he flew to Da Nang, Vietnam, and then 
flew by helicopter to this ship.  "During this period, I was 
on Vietnamese soil."  He also contended that he was exposed 
to Agent Orange and other chemicals when treating casualties 
who were brought aboard U.S.S. PARSONS because he was a 
medical corpsman.

Following private outpatient treatment in November 2003, the 
Veteran's PSA level remained undetectable.  Repeated PSA 
testing in 2004 also showed an undetectable level.

In a July 2004 statement, T.J.L.S., LCDR, USN (Ret), stated 
that he had been assigned to U.S.S. PARSONS from May 1964 to 
October 1965 as the Electronics Material Officer and the 
ship's "hospital corpsman were assigned to my division in 
that ship's organization."  While he was aboard this ship, 
it 

operated off the Vietnam coast several 
times from November 1964 to January 1965.  
During some of the details, the Parsons 
steamed into Vietnam waters as close as 
three miles from shore; no docking or 
river steaming was conducted by the 
Parsons on that deployment.  The ship was 
assigned coastal patrol to watch for 
small boats and ships that may be 
shipping material from North Vietnam to 
insurgent forces in South Vietnam.  
During these assignments the ship 
patrolled close for some days off the 
South Vietnam coast.  

The Veteran's Lieutenant Commander also stated, "All 
personnel transferred to the Parsons were flown from Vietnam 
to the carrier, the U.S.S. Ranger, and transferred to the 
Parsons by high line."  Although T.J.L.S. did not recall the 
date that the Veteran was transferred to U.S.S. PARSONS, he 
remembered that the Veteran was assigned to his division "as 
a corpsman after serving on the deck force."

In a January 2005 statement, the Veteran contended he had 
been on Vietnam soil "when I was transferred from Okinawa to 
Vietnam at the base and then sent via helicopter to the 
carrier and high lined to the Parsons."

Following private outpatient treatment in April 2005, the 
diagnoses included a history of stage D1 adenocarcinoma of 
the prostate.  It was noted that the first biochemical 
evidence of a relapse had occurred in December 2004.

The Board finds that the evidence supports granting service 
connection for prostate cancer as secondary to herbicide 
exposure.  Initially, the Board notes that the Veteran's 
service personnel records do not show that he had in-country 
service in Vietnam.  These records show instead that he 
served in the waters offshore of Vietnam aboard U.S.S. 
PARSONS from September 18 to October 24, 1964, December 13 to 
15, 1964, and December 18 to 23, 1964.  There is no evidence 
in these records that the conditions of the Veteran's 
honorable active service aboard U.S.S. PARSONS in the waters 
offshore of Vietnam between September and December 1964 
"involved duty or visitation in the Republic of Vietnam."  
NPRC also has confirmed that there were no official records 
documenting the Veteran's claimed in-service herbicide 
exposure.  

Despite the lack of official records documenting the 
Veteran's claimed in-service herbicide exposure, in July 
2004, T.J.L.S., the Veteran's Lieutenant Commander aboard 
U.S.S PARSONS, corroborated the Veteran's reported in-service 
herbicide exposure while being transferred to this ship.  
This officer confirmed that all personnel transferred aboard 
U.S.S. PARSONS, including the Veteran, were flown from 
Vietnam to U.S.S. RANGER and then transferred via high line.  
He also corroborated the Veteran's statement that, although 
his principal duties were as a deck hand, he served as a 
hospital corpsman aboard U.S.S. PARSONS.  Given the 
foregoing, the Board finds that the circumstances of the 
Veteran's service aboard U.S.S. PARSONS meet the regulatory 
definition of "service in Vietnam."  38 C.F.R. 
§ 3.307(a)(6)(iii) (provides that service in Vietnam 
"includes service in the waters offshore . . . if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam." (emphasis added).  

The remaining post-service medical evidence shows that the 
Veteran was treated for prostate cancer in 2001with 
chemotherapy and a radical prostatectomy.  In this regard, 
the Board acknowledges that, on VA examination in June 2002, 
the Veteran reported serving in Vietnam for 4 years and being 
exposed to Agent Orange and the VA examiner diagnosed 
prostatic carcinoma "induced by Agent Orange."  In summary, 
with evidence that his duties involved visitation in Vietnam, 
and with a medical nexus opinion linking the Veteran's 
prostate cancer to active service, the Board finds that 
service connection for prostate cancer is warranted.


ORDER

Entitlement to service connection for prostate cancer as 
secondary to herbicide exposure is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


